Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note
Applicant’s response along with the Request for Continued Examination (RCE) filed on 11/18/2022 has been fully considered.  Claims 7, 11, 13 and 21 are amended, claims 1-6, 9, 15 and 17-20 are canceled, and claims 7, 8, 10-14, 16 and 21-23 are pending.  Previous prior arts rejection to claims 1-6 has been withdrawn in view of cancelation of claims 1-6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Anton et al. (US 2010/0231671 A1) in view of Katsuki (US 2002/0196321 A1) and Gladish et al. (US 2016/0326692 A1).
Claims 7, 8 and 11-12:  Anton teaches pretreating a low porous or non-porous media with a pretreatment solution before digitally printing the pretreated media with an ink jet ink (abstract, [0011]-[0014] and [0036]); digitally printing the pretreated media with an ink jet ink [0078]; and heating the printed media to dry the printed image {instant claim 11} [0079].  Anton teaches the ink jet ink composition has a surface tension of 20-70 dyne/cm [0066] which includes the claimed 35-50 dyne/cm.  Anton does not teach the low porous media is a polyester textile.  However, Katsuki teaches an ink jet ink printing onto a polyester cloth (abstract and [0057]).  With respect to the weight of the cloth {instant claim 12}, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the weight of the cloth/textile, and the motivation would be to control the use, lifetime and look of the cloth/textile.  A prima facie case of obviousness may be rebutted; however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.
Anton and Katsuki are analogous art because they are from the same field of endeavor that is ink jet printing art.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the polyester cloth of Katsuki with the invention of Anton because ink jet ink printing onto a polyester material is notoriously known before the effective filing date of the claimed invention.
Anton teaches the pretreatment solution contains siloxane compound as a surfactant [0030], but does not teach using a plasma process for pretreating the media.  However, Gladish teaches pretreating a textile substrate using a plasma processing {instant claim 8} (abstract and [0036]).  Anton and Gladish are analogous art because they are from the same field of endeavor that is the ink jet printing art.  It would have been obvious to a person of ordinary skill in the art to combine the plasma processing with the invention of Anton, and the motivation would be, as Gladish suggested, to impart characteristics such as dyeability and/or water and stain repellency [0036].
Claim 10:  Anton teaches heating the printed media to dry the printed image can be done at about 70 °C for about 15 minutes [0079], but does not teach the heating condition is limited to the above heating condition.  However, experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the heating condition, (i.e., increasing heating temperature while decreasing drying time), and the motivation would be to reduce production time and increase products.  A prima facie case of obviousness may be rebutted; however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.

Claims 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Anton et al. (US 2010/0231671 A1) in view of Katsuki (US 2002/0196321 A1) and Gladish et al. (US 2016/0326692 A1).
Claim 13:  Anton teaches pretreating a low porous or non-porous media with a pretreatment solution before digitally printing the pretreated media with an ink jet ink (abstract, [0011]-[0014] and [0036]); digitally printing the pretreated media with an ink jet ink [0078]; and heating the printed media to dry the printed image [0079].  Anton teaches the ink jet ink composition has a surface tension of 20-70 dyne/cm [0066] which includes the claimed 35-50 dyne/cm.  Anton does not teach the low porous media is a polyester textile.  However, Katsuki teaches an ink jet ink printing onto a polyester cloth (abstract and [0057]).  With respect to the weight of the cloth, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the weight of the cloth/textile, and the motivation would be to control the use, lifetime and look of the cloth/textile.  A prima facie case of obviousness may be rebutted; however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.
Anton and Katsuki are analogous art because they are from the same field of endeavor that is ink jet printing art.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the polyester cloth of Katsuki with the invention of Anton because ink jet ink printing onto a polyester material is notoriously known before the effective filing date of the claimed invention.
Anton teaches the pretreatment solution contains siloxane compound as a surfactant [0030], but does not teach using a plasma process for pretreating the media.  However, Gladish teaches pretreating a textile substrate using a plasma processing (abstract and [0036]).  Anton and Gladish are analogous art because they are from the same field of endeavor that is the ink jet printing art.  It would have been obvious to a person of ordinary skill in the art to combine the plasma processing with the invention of Anton, and the motivation would be, as Gladish suggested, to impart characteristics such as dyeability and/or water and stain repellency [0036].
Claim 14:  Anton teaches the pretreatment solution comprises 15-33 dyne/cm [0027] which overlaps with the claimed 5-30 dyne/cm lower than the surface tension of the ink composition.
Claim 16:  Anton teaches heating the printed media to dry the printed image can be done at about 70 °C for about 15 minutes [0079], but does not teach the heating condition is limited to the above heating condition.  However, experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the heating condition, (i.e., increasing heating temperature while decreasing drying time), and the motivation would be to reduce production time and increase products.  A prima facie case of obviousness may be rebutted; however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Anton et al. (US 2010/0231671 A1) in view of Katsuki (US 2002/0196321 A1) and Gladish et al. (US 2016/0326692 A1).
Claim 21 and 22:  Anton teaches pretreating a low porous or non-porous media with a pretreatment solution before digitally printing the pretreated media with an ink jet ink (abstract, [0011]-[0014] and [0036]); digitally printing the pretreated media with an ink jet ink [0078]; and heating the printed media to dry the printed image [0079].  Anton teaches the ink jet ink composition has a surface tension of 20-70 dyne/cm [0066] which includes the claimed 35-50 dyne/cm.  Anton does not teach the low porous media is a polyester textile.  However, Katsuki teaches an ink jet ink printing onto a polyester cloth (abstract and [0057]).  With respect to the weight of the cloth {instant claim 22}, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the weight of the cloth/textile, and the motivation would be to control the use, lifetime and look of the cloth/textile.  A prima facie case of obviousness may be rebutted; however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.
Anton and Katsuki are analogous art because they are from the same field of endeavor that is ink jet printing art.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the polyester cloth of Katsuki with the invention of Anton because ink jet ink printing onto a polyester material is notoriously known before the effective filing date of the claimed invention.
Anton teaches the pretreatment solution contains siloxane compound as a surfactant [0030], but does not teach using a plasma process for pretreating the media.  However, Gladish teaches pretreating a textile substrate using a plasma processing (abstract and [0036]).  Anton and Gladish are analogous art because they are from the same field of endeavor that is the ink jet printing art.  It would have been obvious to a person of ordinary skill in the art to combine the plasma processing with the invention of Anton, and the motivation would be, as Gladish suggested, to impart characteristics such as dyeability and/or water and stain repellency [0036].
Claim 23:  Anton teaches the pretreatment solution comprises 15-33 dyne/cm [0027] which overlaps with the claimed 15-35 dyne/cm.

Response to Arguments
Applicant’s argument is based on that the invention recited in the claims is based on a careful three-way balance between (a) the properties of the printer head, (b) the properties of the water-based disperse dye ink (particularly the surface tension), and (c) the properties of the treated polyester textile providing a suitable surface free energy; and none of the prior art documents in any way disclose or suggest the need to balance these three properties or suggest the specific balance achieved by the invention as recited in the claims.
This argument is not persuasive for the following reasons.  (1)  The claims do not recite a print head.  (2)  The claimed property of the ink jet ink is expressly taught in Anton.  The surface tension of the ink jet ink of Anton is 20-70 dyne/cm [0066] which includes the claimed range of 25-50 dyne/cm.  (3)  The claimed silicon containing pre-treatment composition is expressly taught by Anton [0030].  The claimed polyester textile is taught by Katsuki (abstract and [0057]).  In the rejection above the Examiner has shown that Anton and Katsuki are analogous; and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the polyester cloth of Katsuki with the invention of Anton because ink jet ink printing onto a polyester material is notoriously known before the effective filing date of the claimed invention.  (4) The claimed atmospheric plasma process is taught by Gladish (abstract and [0036]).
Therefore, the need to balance these three properties or the specific balance achieved by the invention as recited in the claims is taught by the combination of the prior arts Anton, Katsuki and Gladish.  Since the silicon containing pre-treatment composition of the combined prior arts is similar to the claimed silicon-based pre-treatment composition, the surface taught by the combined prior arts would function in a similar manner as the claimed polyester textile.
For the above reasons claims 1-16 and 21-23 stand rejected.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BS
November 30, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785